UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-28047 DIVERSIFIED THERMAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) 4126 Delp Street, Suite 200, Memphis, TN38118 (901) 365-7650 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Common Stock, $0.0001 par value (Description of class of securities) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)[X] Rule 12g-4(a)(2)[] Rule 12h-3(b)(1)(i)[] Rule 12h-3(b)(1)(ii)[] Rule 15d-6[] Approximate number of holders of record as of the certification or notice date: 94 Pursuant to the requirements of the Securities Exchange Act of 1934, Diversified Thermal Solutions, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Dated:August 5, 2010 DIVERSIFIED THERMAL SOLUTIONS, INC. By:/s/ J. Terry Medovitch J. Terry Medovitch Chief Financial Officer
